Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach nor render obvious the limitation “wherein the direction normal to the first opening is angled relative to a direction from the speaker to the at least one aperture in the housing by less than ninety degrees (90 º), and wherein the direction normal to the second opening is angled relative to the direction from the speaker to the at least one aperture in the housing by less than ninety degrees (90º)”.  Ma does not explicitly disclose a direction a direction normal from either of the openings/recess channels (see annotated Fig 4 above for the normal directions) that is less than 90º from the line between the speaker and aperture (see annotated Fig 7 and 8 above for the direction/line between the speaker and aperture).  At best Ma teaches that normal lines would be perpendicular/90º from the direction/line between speaker and aperture.  Further, the applicant’s disclosure give criticality to the angling of the sensor modules as being preferred for directing light from the emitter towards ear while rejecting as much environmental light as possible see p. 28 ll. 23 to p. 29 ll. 2.   Because of the disclosed criticality, the angle being less then 90º would not be obvious to one of ordinary skill in the art as matter of routine optimization.  Applicant’s Figs 9a and 10 further illustrates this limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN A BALDWIN whose telephone number is (303)297-4293. The examiner can normally be reached Monday-Friday 9:00-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.A.B/Examiner, Art Unit 3792                                                                                                                                                                                                        
/MALLIKA D FAIRCHILD/Primary Examiner, Art Unit 3792